Case 1:19-cv-00905-LMB-JFA Document1 Filed 07/11/19 Page 1 of 8 PagelD# 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

 

JUNG HUI HWANG
A/K/A JUNG HUI YOON
4220 Zircon Drive

Stone Ridge, Virginia 20105

Individually and on Behalf
of All Others Similarly Situated,

Plaintiff,
Vv.

YOUNGS HEALTHCARE, INC.
7018-5A Evergreen Court
Annandale, Virginia 22003

SERVE: Registered Agent:
Young Shin Lee

4215 Evergreen Lane
Annandale, Virginia 22003

and
YOUNG SHIN LEE
4215 Evergreen Lane
Annandale, Virginia 22003

Defendants.

xe ek Fe HK HH HK HK HH eH HH KR He HE HR HR HE HR HE KH H

Civil Action No.:

 

PLAINTIFF’S COLLECTIVE ACTION COMPLAINT

Plaintiff Yung Hui Hwang a/k/a Jung Hui Yoon (“Plaintiff”), individually and on behalf

of all others similarly situated, brings this action against Youngs Healthcare, Inc. (“YHC”) and

Young Shin Lee (together, “Lee”) (collectively, “Defendants”), for damages and other relief

relating to violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seg. (“FLSA”). Plaintiff

states the following as his claims against Defendants:
Case 1:19-cv-00905-LMB-JFA Document1 Filed 07/11/19 Page 2 of 8 PagelD# 2

OVERVIEW
1. Plaintiff brings claims to recover unpaid overtime compensation under the FLSA.
She brings these claims on her own behalf, and as a collective action on behalf of all current or
former similarly situated home health aides and/or personal care assistants, who may choose to
opt in to this action under 29 U.S.C. § 216(b).
ee As described below, Defendants failed to pay Plaintiff and those similarly situated
1.5 times their regular rate of pay for all hours worked over forty (40) in a workweek. By doing

so, Defendants have violated the FLSA.

THE PARTIES

3. Plaintiff is an adult resident of the Commonwealth of Virginia of Virginia.

4, Plaintiff was employed by Defendants as a Home Health Aide (“HHA”) and/or
Personal Care Assistant (“PCA”) during the period of about 2012 through about May 2017.

5. By acting as the named Plaintiff in this FLSA collective action, and filing this
Collective Action on behalf of herself and others similarly situated, Plaintiff does hereby affirm
her consent, in writing, to be a Plaintiff in a Collective Action seeking unpaid wages and
statutory damages on behalf of himself and others similarly situated.

6. Plaintiff and those similarly situated are or were employees of Defendants within

the meaning of the FLSA, 29 U.S.C. § 203(e)(1).

ts YHC is a Virginia corporation with its principal place of business in Annandale,
Virginia.
8. YHC is a home health care agency that provides in-home health care services and

related personal care assistant services for children and adults primarily in the Commonwealth of

Virginia.
Case 1:19-cv-00905-LMB-JFA Document1 Filed 07/11/19 Page 3 of 8 PagelD# 3

a. YHC is or has been an enterprise engaged in commerce or in the production of
goods or services for commerce within the meaning of 29 U.S.C. § 203(s)(1), and, upon
information and belief, has had an annual gross volume of sales made or business done of not
less than $500,000.00 at all relevant times.

10. At all times relevant, Lee held a substantial ownership and financial interest in
YHC and its business operations.

IL. At all times relevant, Lee was the senior officers and managers of YHC and had
substantial control to make business decisions affecting YHC’s business operations and the
employees working for YHC.

12. At all times relevant, Lee oversaw, directed, and controlled YHC’s employee’s
work schedules and working hours.

13. Atall times relevant, Lee set and had the power to change YHC’s employee’s rate
and method of pay.

14. Lee participated substantially in the decision to not pay YHC’s HHA/PCA
employees at the FLSA required time-and-one-half rate for overtime hours employees worked
over forty (40) each week.

15. At all times relevant, Lee oversaw the maintenance all employee records for all
YHC employees.

16. Atall relevevant times, YHC and Lee each qualified as “employers” of and for
Plaintiff and those similarly situated within the meaning of the FLSA, 29 U.S.C, § 203(d).

he Plaintiff, and all those similarly situated, are or were individual employees

engaged in commerce or in the production of goods or services for commerce. 29 U.S.C. § 207.
Case 1:19-cv-00905-LMB-JFA Document1 Filed 07/11/19 Page 4 of 8 PagelD# 4

JURISDICTION & VENUE

18. This Court has subject matter jurisdiction under 29 U.S.C. § 216(b) and 28 U.S.C.
§ 1331, because Plaintiff's claims arise under the Fair Labor Standards Act.

19. This Court has personal jurisdiction over Defendants because Defendants
regularly conduct business in the geographic region of the Eastern District of Virginia.

20. Venue is proper in this District under 28 U.S.C. § 1391(b)(1) because Defendants
reside within this District, and under 28 U.S.C. § 1391(b)(2) because a substantial part of the
events giving rise to the claims occurred in this District.

FACTUAL ALLEGATIONS

21. Plaintiff and those similarly situated work or worked for Defendants as
HHA/PCAs to provide companionship and related in-home care services for Defendants’ clients.

22, Defendants knowingly suffered and permitted Plaintiff and those similarly
situated to regularly work more than forty (40) hours in workweeks.

23, During his employment with Defendants, Plaintiff regularly and customarily
worked approximately sixty (60) or more hours per week.

24. At all times, Defendants had actual knowledge of all hours Plaintiff and those
similarly situated worked because Plaintiff and those similarly situated submit weekly time
sheets to Defendants’ offices and Defendants affirm the accuracy of these records and submit the
same records to the Federal Government and other third parties for payment and/or
reimbursement.

25. Plaintiff and those similarly situated were not compensated in accordance with the
FLSA because they were not paid proper overtime wages and the required time-and-one-half rate

for all hours worked more than forty (40) per workweek.
Case 1:19-cv-00905-LMB-JFA Document1 Filed 07/11/19 Page 5 of 8 PagelD# 5

26. Specifically, rather than paying them 1.5 times their regular rate of pay for all
hours worked over forty (40) in a workweek, which is required by the FLSA, Defendants paid
Plaintiff and those similarly situated only “straight time” (at their regular hourly rates) for
overtime worked over forty (40) hours per week. See 29 U.S.C. B. 207.

27. Atall times during Plaintiffs period of employment, Defendants had actual
- knowledge of the FLSA time-and-one-half overtime requirement.

28. At all times during Plaintiffs period of employment, Defendants posted and
displayed a Department of Labor posters at Defendants’ place of business explicitly stating that
non-exempt employees are entitled to time-and-one-half overtime compensation for overtime
hours worked more than forty (40) per week.

29. Defendants had actual knowledge their failure to pay Plaintiff and those similarly
situated at the FLSA required time-and-one-half rate for overtime hours worked more than (40)
per week constituted a direct violation of the FLSA overtime pay requirement.

COLLECTIVE ACTION ALLEGATIONS

30. Plaintiff brings this action individually and on behalf and all similarly situated
individuals.

31. Plaintiff seeks certification of the following FLSA collective:

All current or former Home Health Aides, Personal Care Assistances, or
other similar job titles, who work or have worked for Defendants or any
predecessor for which Defendants are legal successors and/or legal
successors of Defendants and, at any time during the three (3) years prior
to the filing of this Complaint through the entry of judgment, worked more
than forty (40) hours in a week and (2) were not paid by Defendants at the

time-and-one-half rate for overtime hours worked more than forty (40)
hours in that week (the “FLSA Collective”).
Case 1:19-cv-00905-LMB-JFA Document1 Filed 07/11/19 Page 6 of 8 PagelD# 6

oe Pursuant to the FLSA, 29 U.S.C. § 207, employers are generally required to pay
overtime compensation at a rate of 1.5 times an employee’s regular rate of pay for hours worked
over forty (40) in a workweek.

33. The FLSA contains an exemption from overtime for “domestic workers” who
provide companionship and other services to individuals who were unable to care for themselves,
and also contains an exemption for live in domestic service workers. See 29 U.S.C. §§
213(b)(21) and 213(a)(15).

34. In October 2013, the United States Department of Labor determined that these
exemptions do not apply to domestic-service workers employed by third-party agencies or
employers.

35. Beginning on January 1, 2015, the regulations provide that domestic-service
workers employed by third-party agencies or employers are not exempt from the FLSA’s
minimum wage and overtime requirements. 29 C.F.R. § 552.109(a).

36. As of January 1, 2015, all domestic-service workers employed by third-party
agencies or employers are entitled to overtime compensation at an hourly rate of 1.5 times the
employee’s regular rate of pay for hours worked over forty (40) in a work week.

ere Since January 1, 2015, Plaintiff and those similarly situated have worked more
than forty (40) hours per workweek for Defendants without receiving proper overtime
compensation for their overtime hours worked.

38. Because of Defendants’ failure to pay Plaintiff and those similarly situated the
overtime compensation required by law, Defendants have violated the provisions of the FLSA,

29 U.S.C. §§ 207 and 215(a)(2).
Case 1:19-cv-00905-LMB-JFA Document1 Filed 07/11/19 Page 7 of 8 PagelD# 7

39. Defendants knowingly, willfully, or in reckless disregard of the law, maintained
an illegal practice of failing to pay Plaintiff and the FLSA Collective proper overtime
compensation for all hours worked over forty (40).

CAUSE OF ACTION
UNPAID OVERTIME WAGES
FAIR LABOR STANDARDS ACT - 29 U.S.C. § 201, ef seq.
On Behalf of Plaintiff and the FLSA Collective

40. Plaintiff re-alleges and incorporates by reference the above paragraphs as if fully
set forth herein.

41. The FLSA, 29 U.S.C. § 207, requires employers to pay non-exempt employees
1.5 times the regular rate of pay for all hours worked over forty (40) hours per workweek.

42. Defendants suffered and permitted Plaintiff and those similarly situated to
routinely work more than forty (40) hours in a workweek without proper overtime compensation
as required by the FLSA, 29 U.S.C. § 201 ef seq. and its implementing regulations.

43. Defendants knew, or showed reckless disregard for the fact, that it failed to pay
these individuals proper overtime compensation in violation of the FLSA.

44. Defendants’ failure to comply with the FLSA overtime protections caused
Plaintiff and those similarly situated to suffer loss of wages and interest thereon.

45. Plaintiff and those similarly situated are entitled to unpaid overtime, liquidated
damages, and attorney’s fees and costs under the FLSA.

RELIEF SOUGHT
WHEREFORE, Plaintiff, individually and on behalf of those similarly situated, prays

for relief as follows:
Case 1:19-cv-00905-LMB-JFA Document1 Filed 07/11/19 Page 8 of 8 PagelD# 8

G.

HH.

Permitting this case to proceed as a collective action under § 216(b) of the FLSA
and ordering notice to the putative plaintiffs at the earliest opportunity to ensure
their claims are not lost to the FLSA statute of limitations;

Judgment against Defendants, jointly and severally, for violation of the overtime
provisions of the FLSA;

Judgment that Defendants’ violations of the FLSA were willful:

An award to Plaintiff and those similarly situated in the amount of unpaid
overtime wages and liquidated damages;

An award of any pre- and post-judgment interest;

An award of reasonable attorneys’ fees and costs to be determined by post-trial
petition;

Leave to add additional plaintiffs by motion, the filing of written consent forms,
or any other method approved by the Court; and

Such further relief as may be necessary and appropriate.

Dated: July 11,2019 Respectfully Submitted:

/s/ Gregg C. Greenberg LLCS

Gregg C. Greenberg, VA “Bar No. 7961
ggreenberg(@zagfirm.com

ZIPIN, AMSTER & GREENBERG
8757 Georgia Ave., Suite 400

Silver Spring, MD 20910

Telephone: (301) 587-9373
Facsimile: (240) 839-9142

Counsel for Plaintiff and the
FLSA Collective
